       Case 1:20-cv-05363-JPO-KHP Document 28
                                           27 Filed 03/08/21 Page 1 of 1
                    Law Offices of Colin Mulholland
                                      Employment and Civil Litigation

30-97 Steinway Street.                                                         Telephone: (347) 687-2019
Suite 301-A                                                                   cmulhollandesq@gmail.com
Astoria, NY 11103


                                                    03/08/2021
                                                                         March 8th, 2021
Honorable Katharine H. Parker
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

                         Re: Ortiz v. E 240 Halal Live Poultry Corp., et al, 20-cv-5363            03/08/2021

Your Honor,

        The parties have circulated a final agreement to be signed by the parties. Hopefully,

the agreement should be fully executed shortly. Plaintiff would respectfully ask for an

additional 30 days to submit the fully executed agreement and fairness motion.

        This is the first request for an extension.




                                                                  /s/Colin Mulholland, Esq.
                                                                  Colin Mulholland, Esq.
                                                                  30-97 Steinway, Ste. 301-A
                                                                  Astoria, New York 11103
                                                                  Telephone: (347) 687-2019
                                                                  Attorney for Plaintiff
